ACCEPTED
                                                                                               03-15-00364-CR
                                                                                                       5649148
                                                                                    THIRD COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
                  DISTRICT ATTORNEY'S OFFICE                                              6/12/2015 8:38:12 AM

                     33-° & 4 2 4 " J u d i c i a l IMstricts
                                                                                             JEFFREY D. KYLE
                                                                                                        CLERK

                                         C O U N T I K S OJT
                            HLMtCO    • aURNBT • I X A K O • SAN SABA


                                 Wiley B. McAfee                          FILED IN
                                                                   3rd COURT OF APPEALS
                                                                       AUSTIN, TEXAS
                                       District Attorney           6/12/2015 8:38:12 AM
                                     June 12, 2015                   JEFFREY D. KYLE
                                                                           Clerk


Mr. Jeffery D. Kyle
Clerk of Court of Appeals
P. O. Box 12457
Austin, TX 78711

Re:     Case No. 03-15-00364-CR; Santos Salinas, Jr. v. The State of Texas
        Appeal from Cause No. 42622 in the 33rd District Court of Burnet County

Dear Mr. Kyle:

       Please accept this letter as our designation of Lead Counsel for the State of
Texas, Appellee, in the above described case. Lead Counsel for this case is:

        Gary W. Bunyard
        Assistant District Attorney
        P.O. Box 725
        Llano, TX 78643
        (325) 247-5755 (voice)
        (325) 247-5274 (fax)
        g.bunyard@co.llano.tx.us
        Texas State Bar No. 03353500

                                                      Sincerely,


                                                      XBa0^. Bu6yard
                                                      Assistant District Attorney

cc:     Mr. Barton Vana
        Attorney for Appellant
        via eServe and email




      811 Borry Street • P.O. Box 725 • Uano. Texaa 78843 • 325-247-5755 • Fax 325-247-5274